Assuming on this record that we .might direct final distribution of the assets remaining, we do not think it necessary so to do in view of the stipulation made by the defendants-respondents that, after deduction of proper expenses and upon final termination of this litigation, they will readily do so. We find no error in the record which would require any change in the judgment appealed from. Judgment unanimously affirmed, with costs. Present — Martin, P. J., O’Malley, Glennon, Dore and Callahan, JJ.